Citation Nr: 0201677	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  00-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected rheumatic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active service from August 1956 to November 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Boise Regional Office (RO) which 
implemented a March 1999 proposal to reduce the rating of the 
veteran's service-connected rheumatic heart disease from 100 
to zero percent, effective February 1, 2000.

It is noted that the issue certified on appeal was 
entitlement to an increased rating for rheumatic heart 
disease, rather than as entitlement to a restoration of a 100 
percent rating for rheumatic heart disease.  However, based 
on the procedural history of this case, "this is a rating 
reduction case, not a rating increase case." Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991); see also Dofflemeyer 
v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on 
appeal is not whether the veteran is entitled to an increase, 
but whether the reduction in rating was proper); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (in reduction cases, the 
issue is whether the RO was justified, by a preponderance of 
the evidence, in reducing the veteran's rating; if not, the 
rating must be restored).  Thus, the issue currently on 
appeal is set forth on the cover page above.

A January 2001 signed statement from the State of Idaho 
Division of Veterans Services apparently submitted on behalf 
of the veteran's representative indicated that the veteran 
wished to waive "local jurisdiction" of the attached 
evidence.  The Board construes this statement as a waiver of 
initial RO consideration of the new evidence submitted after 
perfection of the appeal.  38 C.F.R. § 20.1304 (c) (2001).  A 
supplemental statement of the case that considered all 
available evidence was subsequently furnished to the veteran.  

In October 1997, the veteran indicated that a rating of 100 
percent for his rheumatic heart disease should be made 
effective on February 25, 1992.  During his July 1999 
hearing, he expressed his desire to withdraw the issue of an 
earlier effective date.  See 38 C.F.R. § 20.204 (2001).  
Thus, the matter of an earlier effective date is no longer 
before the Board, and the remaining issue is that of the 
rating reduction.  

FINDING OF FACT

The pertinent medical evidence indicates that the veteran's 
current cardiac disabilities are neither related to, nor 
caused by his service-connected rheumatic heart disease, and 
that he currently manifests no significant symptoms of 
rheumatic heart disease.  

CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
service-connected rheumatic heart disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105(e), 4.104 Diagnostic Code 7000 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  
Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the current issue.  The Board is unaware of, 
and the veteran has not identified, any additional evidence 
which is necessary to make an informed decision on this 
matter.  Thus, the Board believes that all relevant evidence 
which is available has been obtained with regard to this 
issue.  The veteran and his representative, moreover, have 
been accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at a 
personal hearing at the RO.  Further, the veteran and his 
representative have been notified of the evidence necessary 
to establish the benefits sought.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.  

The Board notes that this case was remanded to the RO for 
further development and notification purposes.  The RO 
complied with the dictates of the remand in all but one 
respect.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board asked that the RO provide the veteran with notice of 
the provision under which it was proceeding, namely, either 
38 C.F.R. § 3.105(d) or 38 C.F.R. § 3.105(e).  In its 
November 2001 supplemental statement of the case, the RO 
failed to provide notice of the relevant provision.  Instead, 
the RO stated in a conclusory manner that the rating 
reduction was in full compliance with 38 C.F.R. § 3.105(e).  

It is noted that the above provision was mentioned and relied 
on in the hearing officer's December 1999 decision.  Thus, 
while the specifics of the regulation were not laid out, the 
veteran and his representative have had ample opportunity to 
review it.  Hence, the RO's omission is not prejudicial to 
the veteran and a further remand to the RO is not necessary.  
See Bernard v Brown, 4 Vet. App. 384 (1993).  In any event, 
in May 2001, the veteran submitted a statement asking the RO 
to expedite a decision on this claim because he was 
terminally ill.  Therefore, a further remand to the RO would 
be contrary to the veteran's interests.  

Factual Background 

The veteran was discharged from service due to rheumatic 
heart disease.  By April 1958 rating decision, service 
connection for rheumatic heart disease was granted, and a 
disability rating of 30 percent was assigned, effective 
November 27, 1957.  

By July 1960 rating decision, following a periodic 
examination report, the RO reduced the rating to 10 percent.  
The examination on which the RO relied indicated that there 
were no physical findings other than an abnormal 
electrocardiogram (EKG) indicating an incomplete first-degree 
heart block.  By August 1962 rating decision, the RO reduced 
the assigned rating to zero percent pursuant to a July 1962 
VA examination which found no symptoms of rheumatic heart 
disease.  

In February 1992, the veteran sought private medical 
treatment for claudication.  On objective examination, heart 
sounds were normal.  The diagnosis was, in pertinent part, 
aortoiliac occlusive vascular disease, more severe on the 
left, and rule out carotid disease based on a family history 
of stroke.  

March 1992 private medical records reflect continued 
complaints of claudication.  There was no evidence of carotid 
stenosis.  According to the report, the veteran refused to 
lose weight or exercise as recommended.  In August 1992, he 
expressed a desire for conservative treatment as opposed an 
aortal bifemoral bypass graft.  

In May 1996, the veteran was hospitalized for one day.  His 
chief complaint was one to two-block claudication of the 
buttocks and thighs.  He denied shortness of breath and chest 
pain and denied a history of cardiovascular disease.  He was 
found to have peripheral vascular disease (PVD).  The risks 
of PVD were explained, and he elected not to undergo an 
aortogram or an aortal bifemoral bypass graft.  

By August 1996 rating decision, the RO declined to increase 
the veteran's rating for rheumatic heart disease, explaining 
that the May 1996 hospital report did not reflect treatment 
for rheumatic heart disease and there was no evidence of a 
current heart valve lesion.  

In January 1997, he was hospitalized and an echocardiogram 
was performed.  He reported a three to four day history of 
chest congestion, increased dyspnea, dry cough, and sleeping 
with a running fan to get more air.  He denied chest pain.  
As a result of PVD, he could walk only a 1/2 block before he 
began to feel leg cramps.  His primary diagnoses were listed 
as congestive heart failure of new onset, diabetes mellitus, 
and PVD.  Myocardial infarction was ruled out.  Rheumatic 
fever was listed in the section of the report reserved for 
past medical history.  Apparently, the veteran reported a 
history of heart murmur.  A January 1996 echocardiogram 
showed left arterial enlargement, borderline left ventricular 
enlargement, slightly decreased left ventricular function, 
and slightly thickened aortic valve leaflets.  

By February 1997 rating decision, the RO increased the 
veteran's rating for rheumatic heart disease to 100 percent, 
effective January 20, 1997, the first day of his 
hospitalization.  The RO indicated that the veteran's 
condition would be reevaluated as it was subject to 
improvement.  The RO noted that a 100 percent rating was 
assignable for a period of six months following active 
disease involving the heart.  

By August 1997 rating decision, the RO assigned an evaluation 
of 30 percent for the veteran's service-connected rheumatic 
heart disease, effective March 15, 1996 to January 22, 1997.

On March 1998 VA medical examination, the veteran reported 
dyspnea on exertion, nocturnal dyspnea, shortness of breath, 
and pressure in the chest area.  Furthermore, the veteran 
reported a history of a heart attack in 1992 and a similar 
episode in late 1997 for which he did not seek treatment.  
The examiner found arterial hypertension and cardiomegaly and 
opined that the veteran's enlarged leaflets indicated prior 
rheumatic disease involving the aortic valve.  The examiner 
diagnosed rheumatic heart disease, anatomic aortic valvular 
thickening, physiological manifestations, arterial 
fibrillation, and congestive failure.  According to the 
examiner, cardiac status was moderately to severely 
compromised.  

In May 1998, a VA physician reviewed the March 1998 
examination report outlined above as well as other medical 
records and the claims file.  She reported that the veteran 
suffered from three disease processes involving the heart.  
He had atherosclerotic coronary artery disease manifested by 
a prior myocardial infarction in 1992.  Current 
manifestations included Class III exertional angina and 
dyspnea on exertion.  She indicated that the latter symptom 
could also be a consequence of congestive heart failure.  She 
indicated that the veteran's coronary artery disease was due 
to tobacco use, hypertension, and dyslipidemia.  Diabetes 
mellitus was also a likely contributing factor for 
progression of the veteran's coronary artery disease.  In 
addition, he had congestive heart failure manifested by 
orthopnea, nocturnal dyspnea, and Class III exertional 
dyspnea.  The etiology of the congestive heart failure was 
most likely atherosclerotic coronary artery disease and 
hypertension.  In the physician's opinion, the veteran's 
congestive heart failure was not a consequence of rheumatic 
fever.  She based this opinion on the January 1997 hospital 
discharge report which did not attribute the veteran's 
congestive heart failure to valvular heart disease.  She 
explained that rheumatic fever could lead to severe scarring 
of the aortic valve, which could become stenotic or tight, 
obstructing the blood flow from the left ventricle to the 
aorta.  Over the years, such obstruction could lead to 
overgrowth and then dilation of the left ventricle, 
manifested in congestive heart failure, angina, or syncope.  
The veteran's aortic valve was assessed in January 1997 and 
showed only mild thickening of the leaflets and there was no 
report of aortic stenosis or insufficiency.  Thus, it was 
concluded that the veteran's congestive heart failure was not 
a consequence of rheumatic fever.  Finally, the veteran had 
mild aortic valve thickening that was possibly degenerative 
in nature.  In her opinion, it was as likely as not a 
consequence of rheumatic fever.  The physical manifestations 
included heart murmur and an increased risk of developing 
bacterial endocarditis with invasive procedures; however, 
there was no evidence that the veteran was then suffering 
from endocarditis.  She indicated that over the next several 
decades, he could develop true anatomic stenosis of the valve 
and that treatment would be necessary at that time.  

In January 1999, a report of the veteran's echocardiogram was 
sent to a VA physician.  The physician noted that the 
echocardiogram did indeed reflect moderate to severe left 
ventricle dysfunction.  However, the aortic valve was 
thickened without aortic regurgitation.  The aortic valve 
thickening was non-specific, and the physician asserted that 
there was nothing about the echocardiogram that would cause 
him to suspect rheumatic heart disease as the cause of left 
ventricle dysfunction.  Hypertension was the most likely 
cause of left ventricle dilation and dysfunction.  

A February 1999 memorandum from the Chief of Patient Care 
Services to the Director of Compensation and Pension Service 
indicated that a VA cardiologist was asked to review the 
evidence.  The cardiologist opined that the echocardiogram 
was not consistent with rheumatic heart disease.  The finding 
of aortic valve thickening was non-specific and not 
diagnostic of rheumatic heart disease.  Of note, however, was 
the left ventricular cavity dilation and moderate left 
ventricular dysfunction.  The study was incomplete, but a 
murmur was present.  Hypertension, according to the 
cardiologist was the most likely cause of left ventricular 
dilation and dysfunction.  In conclusion, there was no 
evidence of rheumatic heart disease in the veteran based on 
the evidence presented.  His hypertension and 
arteriosclerotic heart disease were separate entities and not 
a result of rheumatic heart disease.  

In March 1999, the Director of Compensation and Pension 
Service wrote an advisory opinion indicating that based on 
the evidence showing that there was no present evidence of 
rheumatic heart disability, the veteran's rating for that 
disability should be reduced from the current total 
evaluation to a noncompensable level in accordance with 
38 C.F.R. § 3.105(e).  

By March 1999 rating decision, the RO proposed to reduce the 
veteran's evaluation for rheumatic heart disease to zero 
percent.  

By June 1999 letter, a VA physician indicated that the 
etiology of the veteran's congestive heart failure was more 
complex than rheumatic heart disease alone.  However, it was 
clear that his valvular heart disease was complicated by 
rheumatic heart disease and that rheumatic heart disease, at 
least partially, contributed to his congestive heart failure.  
The physician indicated that the degree to which rheumatic 
heart disease was a contributory factor was beyond the scope 
of his expertise.  

In July 1999, the veteran appeared at a RO hearing.  His 
representative contended that service connection for the 
veteran's rheumatic heart disease could not be withdrawn as 
it had been in place for over 20 years.  Further, the 
representative contended that the symptoms of the ancillary 
heart disease could not be disassociated from the service-
connected disability.  Finally, the representative stated 
that it would be unfair to withdraw the 100 percent rating.  
The veteran stated that he did not understand how it was 
possible for a disability to be rated 100 percent "permanent 
and total" and subsequently for that disability evaluation 
to be reduced to zero percent.  The representative expressed 
concern that the VA physician who authored that May 1998 
opinion did not have access to the private medical records 
regarding the veteran's 1992 heart attack.

The December 1999 Hearing officer's decision reflected a 
decision to reduce the veteran's compensation for rheumatic 
heart disease to zero percent.  By January 2000 statement of 
the case, such reduction was made effective February 1, 2000.  

January 2000 VA medical notations reflected multifactorial 
heart disease with the valvular disorder conceivably 
resulting in myocardial damage later contributing to the 
development of congestive heart failure with superimposed 
hypertensive/ischemic heart disease.  

January 2001 VA medical records indicated brief 
hospitalization.  A chest X-ray study reflected cardiomegaly 
with fluid in the fissures.  The diagnoses were exacerbated 
congestive heart failure, atrial flutter, bronchitis, and 
hypertension.  It was indicated that the cause of 
exacerbation of congestive heart failure was unclear.

March 2001 VA medical records indicated a diagnosis of atrial 
flutter/atrial fibrillation, coronary artery disease, 
congestive heart failure, diabetes mellitus, hyperlipidemia, 
hypertension, and PVD.  

October 2001 VA medical records indicated congestive heart 
failure with pneumonia or an ischemic event.

Law and Regulations 

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155 (West 1991).  

Generally, when a reduction in the rating of a service-
connected disability or employability status is contemplated 
and the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her last address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2001).  

Furthermore, the veteran is to be informed that he may 
request a predetermination hearing, provided that the request 
is received by VA within 30 days from the date of the notice.  
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a predetermination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  38 C.F.R. § 
3.105(h).  

These are such important safeguards that where VA has reduced 
a veteran's rating without observance of applicable law and 
regulation, such rating is void ab initio.  Brown v. Brown, 5 
Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the 
decision must be reversed as unlawful.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  

The provisions of 38 C.F.R. § 3.344 (2001) provide that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  

Analysis

Initially, the Board finds that the RO has complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) in reducing 
the veteran's disability evaluation.  That is, the RO issued 
a letter in March 1999, which was sent to the veteran's 
latest address of record and informed him of his right to 
present additional evidence within 60 days of receipt of the 
letter and request a hearing. Also, the December 1999 hearing 
officer's decision effectuating the reduction was not issued 
until the 60-day period had passed.  

The next question for consideration is whether the reduction 
was proper based on applicable regulations.  In this regard, 
the Board notes that the provisions of 38 C.F.R. § 3.344(a), 
which apply to evaluations in effect for five years or more, 
are not applicable in this case.  Rather, 38 C.F.R. § 
3.344(c) applies in this case.  That regulation provides 
that, with respect to a disability rating in effect for less 
than five years, as here, reexaminations disclosing 
improvement will warrant a rating reduction.  The Board notes 
that the veteran's 100 percent rating was in effect from 
January 20, 1997 to February 1, 2000, a period of far less 
than five years.  

The veteran's rheumatic heart disease is currently rated zero 
percent disabling under Code 7000.  Under that diagnostic 
code, during active infection with valvular heart damage and 
for three months following cessation of therapy for the 
active infection, a 100 percent evaluation is warranted.  
Thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in chronic congestive heart failure, or; when a workload of 3 
METs or less, results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent evaluation is 
warranted.  METs (metabolic equivalent) is defined in the 
Schedule in a note preceding Code 7000 as, "the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 millimeters per kilogram of body weight per minute."  
38 C.F.R. § 4.104, Note 2.  With more than one episode of 
acute congestive heart failure in the past year, or; when a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent, a 60 percent evaluation is warranted.  When 
a workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray, a 30 percent evaluation 
is warranted.  When a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication is required, 
a 10 percent evaluation is warranted.  38 C.F.R. § 4.104, 
Code 7000 (2001).  

Regulations provide that when any change in evaluation is 
contemplated by the RO, the RO should assure that there has 
been an actual change in condition, rather than a difference 
in thoroughness of the examination or in use of descriptive 
terms.  See 38 C.F.R. § 4.13.  In this case, the May 1998 and 
February 1999 VA medical opinions took into account the 
veteran's medical records to include the March 1998 VA 
medical examination report.  Furthermore, the opinions were 
based on extensive explanations and the latter was that of a 
cardiologist.  These opinions are at least as thorough as 
that provided pursuant to the March 1998 medical examination 
report indicating evidence of prior rheumatic disease 
involving the aortic valve.  Furthermore, these reports are 
more comprehensive than that of the January 1997 
hospitalization report giving rise to the 100 percent 
evaluation.  That report indicated borderline left 
ventricular enlargement and other symptoms.  However, it did 
not state or explain the etiology of such symptoms.  

In this case, the evidence overwhelmingly demonstrates that 
the veteran does not suffer from significant symptoms of 
rheumatic heart disease.  Such conclusion was stated in the 
May 1998 medical opinion which found a heart murmur but that 
true anatomic stenosis of the valve would only develop in the 
coming decades.  The December 1999 cardiologist's opinion 
found that the veteran's symptoms were inconsistent with 
rheumatic heart disease and that his aortic valve thickening 
was not a symptom of rheumatic heart disease.  A third 
physician found in January 1999 that there was no reason to 
suspect rheumatic heart disease.  The foregoing evidence also 
indicates that the veteran's cardiac symptomatology to 
include congestive heart failure and atherosclerotic coronary 
artery disease is unrelated to rheumatic fever or rheumatic 
heart disease.  

In contradiction, the March 1998 VA medical opinion indicated 
that the veteran's enlarged leaflets showed prior rheumatic 
disease and the June 1999 letter from a VA physician stated 
that rheumatic heart disease could have partially contributed 
to rheumatic heart failure.  However, these opinions are not 
as probative as the foregoing three.  The March 1998 opinion 
does not supply a detailed explanation or rationale for the 
conclusion reached and is not as thorough as that provided by 
the May 1998 examiner.  Furthermore, there is no indication 
that the March 1998 examiner is a cardiologist, whereas the 
December 1999 opinion was supplied by a cardiologist.  As for 
the June 1999 letter, it supplies no rationale for the 
finding that rheumatic disease contributed to the veteran's 
heart failure, and that author stated rather candidly that 
the issue was beyond the scope of his medical expertise.  The 
Board notes that the most recent medical evidence of record 
does not address the issue at hand.  

The Board stresses that it has discretion to accept or reject 
pieces of evidence, provided that sufficient reasons and 
bases are set forth explaining such actions.  Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 
Vet. App. 190, 192-193 (1992).  The Board has provided ample 
justification in its assessment of the evidence.  

In conclusion, restoration of the 100 percent rating for the 
veteran's rheumatic heart disease is denied.  According to 
the most credible and probative evidence the only 
manifestation of rheumatic heart disease is a possible heart 
murmur.  Otherwise, he shows no symptoms of rheumatic heart 
disease.  Furthermore, the evidence demonstrates that his 
other cardiac disabilities are unrelated to rheumatic heart 
disease.  Due to the lack of significant symptoms of 
rheumatic heart disease, a 100 percent rating cannot be 
restored.  See 38 C.F.R. §§ 3.105(e), 4.104, Code 7000.  

In response to the representatives concerns expressed at the 
veteran's July 1999 hearing, VA is not improperly withdrawing 
service connection for rheumatic heart disease.  Service 
connection has not been withdrawn; rather, the rating for the 
veteran's service-connected disability was reduced.  
Furthermore, the veteran's 100 percent rating was not in 
effect for over five years.  Therefore, it is not entitled to 
special protection.  See 38 C.F.R. § 3.344(c); see also 
38 C.F.R. § 3.951(b) (any evaluation of disability for 20 or 
more years for compensation purposes will not be reduced to 
less than such evaluation except upon a showing that such 
rating was based on fraud).  The representative also asserted 
that the symptoms of ancillary heart disease could not be 
disassociated from the underlying disability.  The Board 
finds no authority for the proposition that unrelated 
symptoms can be taken into account when assigning a rating 
for a particular disability.  Finally, the representative 
stated that it would be unfair to reduce the veteran's 100 
percent rating.  Such assertion lacks all merit.  The Board 
emphasizes that the veteran was told in no uncertain terms 
that the 100 percent rating was being assigned temporarily 
and would be reevaluated.  Hence, the veteran knew or should 
have known that the 100 percent evaluation would not 
necessarily become permanent.  


ORDER

Entitlement to restoration of a 100 percent rating for a 
rheumatic heart disease is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

